Citation Nr: 0810031	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  02-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as a heart condition, secondary to the 
service-connected disability of bilateral varicose veins.

3.  Entitlement to total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

A motion to advance this case on docket, due to the veteran's 
age was granted by the Board in March 2004.  See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

This case was previously before the Board in April 2004, when 
a claim to reopen the previously denied claim for service 
connection for hearing loss was granted, and the issue of 
service connection for hearing loss was remanded for further 
development, along with the with the other issues listed on 
the title page of this decision.  Following completion of the 
development, the Board in a May 2005 decision, denied these 
issues, along with 2 additional issues of entitlement to 
increased ratings for varicose veins of the left and right 
legs.  The veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court), which granted a Joint 
Motion for Remand, vacating the portion of the Board's May 
2005 decision that denied service connection for hearing 
loss, service connection for CAD and entitlement to a TDIU 
and remanded these issues back to the Board for additional 
development.  The Joint Motion is noted to have agreed to 
have dismissed the additional issues of entitlement to 
increased ratings for varicose veins of the left and right 
legs that had been before the Board in May 2005, and these 
issues are thus no longer in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  In this matter the veteran alleges 
entitlement to service connection for hearing loss on a 
direct basis, to include as due to acoustic trauma, as well 
as based on continuity of symptoms from ear infections 
treated inservice.  He also alleges entitlement to service 
connection for CAD, to include as secondary to his service-
connected varicose veins.  

The Court is noted to have granted the Joint Motion for 
Remand in July 2007.  The Joint Motion pointed out that the 
Board had inadequate reasons and bases for its decision 
denying the enumerated claims.  First, the Joint Motion 
pointed out that the veteran, being a combat veteran, had a 
reduced evidentiary burden to prove that an injury occurred 
in service under 38 U.S.C.A. § 1154(b), and 38 C.F.R. 
§ 3.304(b).  In this matter, the Board was noted to have 
failed to discuss whether the veteran was exposed to acoustic 
trauma during combat and whether the VA examination relied on 
by the Board in its denial had taken into account the 
likelihood of exposure to acoustic trauma.  Further it was 
noted that the Board failed to address whether the VA 
examination was premised upon the Board's prior April 2004 
decision in which the veteran had established continuity of 
symptoms from 1948 to the present for ear problems.  

Regarding the CAD claim, the Joint Motion pointed out that 
the Board failed to address whether the veteran's CAD was 
aggravated by his service-connected varicose veins.  Finally, 
the Joint Motion noted that that the Board failed to address 
whether the veteran's TDIU claim was inextricably intertwined 
with any issues on appeal.  

A review of the VA examinations conducted in July 2004 
reflect that they are inadequate for the purpose of properly 
addressing the veteran's service connection claims as 
directed by the Joint Motion.  The July 2004 VA audiological 
examination is noted to give a 5-year history of exposure to 
infantry noise with no occupational or recreational noise 
said to have taken place.  Although this examination did 
diagnose a profound right ear sensorineural hearing loss 
(SNHL) and a moderately severe to severe left ear SNHL, no 
opinion was given as to the etiology of this hearing loss, to 
include the acoustic trauma, and no discussion was made as to 
the continuity of ear infection symptoms treated shortly 
after service and continuing thereafter, and whether they 
were related to the upper respiratory infection symptoms 
treated in service including nasopharyngitis treated in 
December 1943.  Likewise a VA ear disease examination also 
conducted in July 2004 discussed the history of ear 
infections claimed by the veteran in 1940, with recurrent ear 
infections, although the veteran was unable to give details.  
Following physical examination, the examiner diagnosed total 
right and severe left ear SNHL, but failed to discuss the 
continuity of bilateral ear and hearing symptoms from 1948 to 
the present, and again failed to address exposure to acoustic 
trauma during combat.  

Regarding the CAD claim, the July 2004 VA examination that 
addressed this condition is noted to have discussed the 
etiology of this condition in some detail and even said that 
the veteran's current heart condition was not at least as 
likely related to his service-connected varicose veins, nor 
as the result of the same or underlying pathology, nor the 
result of active service.  However this examination did not 
discuss whether there was aggravation of his CAD due to the 
service-connected varicose veins.  The Court has held that 
when the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Board observes that the veteran's service 
connection claims for hearing loss and for CAD are so closely 
tied with the issues of entitlement to a TDIU, that a final 
decision on the latter issue cannot be rendered until a 
decision on the service connection issue has been rendered, 
and thus they are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, it 
would be premature and prejudicial for the Board to consider 
the issue of TDIU at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, this claim must be remanded to 
the AOJ for appropriate development and action.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if benefits are awarded 
for the claimed disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development necessary 
to comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007)) is fully satisfied.  
The notification should address the 
veteran's claims for service connection, 
to include the requirements for secondary 
service connection, increased ratings and 
earlier effective dates.

(a) The AOJ must send the veteran a 
corrective notice addressing the TDIU 
claim, that: explains the information or 
evidence needed to establish an effective 
date, if a higher disability rating is 
granted, as outlined by the Court in 
Dingess, supra.

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.

(c) The notice regarding the service 
connection and TDIU issues must also (1) 
inform the veteran of what he needs to 
provide; (2) what information VA has or 
will provide; and (3) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  Thereafter, the AOJ should schedule 
the veteran for an audiological 
examination and Ears, Nose and Throat 
(ENT) examination, by appropriate 
specialist(s), to determine the nature and 
etiology of the veteran's claimed hearing 
loss.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, chronic 
hearing loss disability?  If so, is it at 
least as likely as not that any current 
hearing loss disorder began in service, to 
include being caused or aggravated in 
service by acoustic trauma during combat 
related service?  If not found to be 
related to inservice acoustic trauma, is 
it at least as likely as not that any 
current hearing loss disorder was caused 
or aggravated in service by any ear 
infections treated inservice?  In 
answering this question, the examiner must 
address the treatment in service by an ENT 
for symptoms including nasopharyngitis in 
December 1943 as well as the continuity of 
ear infections treated from 1948 to the 
present.  

3.  Following completion of the above, the 
AOJ should schedule the veteran for a 
cardiovascular examination to determine 
the nature and etiology of the veteran's 
claimed coronary artery disease (CAD).  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated studies 
should be performed and all manifestations 
of current disability should be described 
in detail.  The examiner should address 
the following:  Does the veteran have any 
current, chronic cardiovascular 
disability, to include CAD?  If so, is it 
at least as likely as not that any current 
cardiovascular disorder began in service, 
to include being caused or aggravated in 
service?  If such disability did not begin 
in service is it at least as likely as not 
the disability is being caused or 
aggravated beyond natural progression by 
the veteran's service-connected varicose 
veins disorder?  If the appellant's 
service-connected varicose veins disorder 
aggravated or contributed to or 
accelerated any pathologic process of any 
diagnosed cardiovascular disorder, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of diagnosed cardiovascular 
disorder itself or as opposed to other 
possible contributing factors.  The 
examiner is also requested to provide an 
opinion as to the veteran's 
unemployability.  If the veteran is found 
to be unemployable, the examiner is 
requested to offer an opinion as to 
whether the unemployability is due to the 
service-connected varicose veins of the 
legs, or due to nonservice-connected 
disabilities.  Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

4.  Following completion of the above, the 
AOJ should re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include consideration of 38 C.F.R. 
§ 3.310 (2007) and Allen v. Brown, 7 Vet. 
App. 439 (1995), for the secondary service 
connection issue and consideration of 
38 C.F.R. § 4.16(a) regarding the TDIU 
claim.  An appropriate period of time 
should be allowed for response.  

Thereafter, the claims folder should be returned to the 
Board, if in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



